ICJ_130_PedraBranca_MYS_SGP_2005-02-01_ORD_01_NA_00_FR.txt.                                                                        3




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2005                                         2005
                                                                             1er février
                                                                            Rôle général
                            1er février 2005                                   no 130



AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PEDRA BRANCA/PULAU BATU PUTEH,
   MIDDLE ROCKS ET SOUTH LEDGE
                     (MALAISIE/SINGAPOUR)




                           ORDONNANCE

Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. GUIL-
           LAUME, KOROMA, VERESHCHETIN, PARRA-ARANGUREN, KOOIJ-
           MANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
           OWADA, TOMKA, juges ; M. COUVREUR, greffier.

  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 44 et 46, para-
graphe 1, de son Règlement,
  Vu le compromis entre les deux Parties, signé à Putrajaya le 6 février
2003 et entré en vigueur le 9 mai 2003, date de l’échange des instruments
de ratification,
  Vu l’ordonnance du 1er septembre 2003, par laquelle le président de la
Cour, eu égard aux dispositions du paragraphe 2 de l’article 4 dudit com-
promis, a fixé respectivement au 25 mars 2004 et au 25 janvier 2005 les
dates d’expiration des délais pour le dépôt d’un mémoire et d’un contre-
mémoire par chacune des Parties ;
  Considérant que les mémoires et les contre-mémoires de la Malaisie et
de Singapour ont été déposés dans les délais susvisés ;

                                                                       4

         PEDRA BRANCAxPULAU BATU PUTEH (ORDONNANCE 1 II 05)                   4

  Considérant que, au paragraphe 2 c) de l’article 4 du compromis, les
Parties sont convenues que les pièces de la procédure écrite en l’espèce
comprendraient, outre les mémoires et contre-mémoires, « une réplique
présentée par chacune des Parties au plus tard dix mois après la date à
laquelle chacune aura reçu la copie certifiée conforme du contre-mémoire
de l’autre Partie » ;
  Considérant qu’en l’espèce il n’existe pour la Cour aucun motif d’en
décider autrement,
  Fixe au 25 novembre 2005 la date d’expiration du délai pour le dépôt
d’une réplique par chacune des Parties ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le premier février deux mille cinq, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Malaisie et au Gouver-
nement de la République de Singapour.

                                                         Le président,
                                                 (Signé) SHI Jiuyong.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

